NEWS RELEASE FOR IMMEDIATE RELEASE: PARKERVISION REPORTS THIRD QUARTER AND NINE MONTH RESULTS Company to Host Conference Call Wednesday, November 14, 2012 at 4:30 pm ET JACKSONVILLE, Fla., November 14, 2012 – ParkerVision, Inc. (Nasdaq: PRKR), a developer and marketer of semiconductor technology solutions for wireless applications, today reported operating results for the third quarter and nine months ended September 30, 2012. For the third quarter ended September 30, 2012, the Company reported a net loss of $5.0 million, or $0.06 per share, compared to a net loss of $3.8 million, also $0.06 per share, for the same period in 2011. For the nine month period ended September 30, 2012, the Company reported a net loss of $14.1 million, or $0.19 per share, compared to a net loss of $10.7 million, also $0.19 per share, for the same period in 2011. The increase in net loss for the three and nine month periods is primarily the result of litigation-related expenses and increases in non-cash share-based compensation. As of September 30, 2012 the Company had $13.4 million in cash, cash equivalents and available for sale securities following the September 19, 2012 sale of approximately $9.2 million in equity securities.For the nine month period ended September 30, 2012, the Company used approximately $9.9 million in cash for operations, including litigation related expenses, and invested an additional $1.0 million in patents and fixed assets. Chairman and Chief Executive Officer, Jeffrey Parker, commented, “In addition to the continuation of our chip development efforts and our support of the Qualcomm patent infringement litigation this past quarter, we have also focused a substantial amount of our attention on the exploration of strategies for capitalizing on our innovations.We believe 3LP Advisors, working in concert with some of the other professionals on our team, will provide added leverage and expertise to these efforts.” Conference Call ParkerVision will host a live conference call on Wednesday, November 14, 2012 at 4:30 p.m. Eastern time to review its financial results.To participate, dial 1-877-561-2750, approximately five minutes before the conference is scheduled to begin.International callers should dial +763-416-8565. The conference may also be accessed by means of a live audio webcast on the Company’s website at www.parkervision.com.The conference webcast will be archived and available for replay for 90 days from the date of broadcast. About ParkerVision ParkerVision, Inc. designs, develops and markets its proprietary RF technologies which enable advanced wireless communications for current and next generation mobile communications networks. Its solutions for wireless transfer of radio frequency (RF) waveforms enable significant advancements in wireless products, addressing the needs of the cellular industry for efficient use of power, reduced cost and size, greater design simplicity and enhanced performance in mobile handsets as the industry migrates to next generation networks. ParkerVision is headquartered in Jacksonville, Florida.For more information please visit www.parkervision.com.(PRKR-I) Safe Harbor Statement This press release contains forward-looking information.Readers are cautioned not to place undue reliance on any such forward-looking statements, each of which speaks only as of the date made.Such statements are subject to certain risks and uncertainties which are disclosed in the Company’s SEC reports, including the Form 10K for the year ended December 31, 2011 and the Forms 10Q for the quarters ended March 31, June 30, and September 30, 2012. These risks and uncertainties could cause actual results to differ materially from those currently anticipated or projected. (TABLES FOLLOW) ParkerVision, Inc. Summary of Results of Operations (in thousands except for per share amounts) Unaudited Three months ended September 30, Nine months ended September 30, Service revenue $
